
	
		II
		110th CONGRESS
		2d Session
		S. 3282
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2008
			Ms. Snowe (for herself
			 and Mr. Kerry) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to provide
		  assistance to States to establish and implement response plans to address
		  rising heating oil, natural gas, diesel, and other energy costs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Energy Response Act of
			 2008.
		2.Grants to States for
			 response plans for rising energy costsSubtitle B of title I of the Energy Policy
			 Act of 2005 (Public Law 109–58; 119 Stat. 616) is amended by adding at the end
			 the following:
			
				129.Grants to
				States for response plans for rising energy costs
					(a)In
				generalThe Secretary shall
				make grants to States to pay the Federal share of the cost of establishing and
				implementing response plans to address rising heating oil, natural gas, diesel,
				and other energy costs.
					(b)UseA grant under this section may be used by a
				State—
						(1)to provide heating shelters for
				communities;
						(2)to provide energy assistance and
				information to elderly individuals, consumers, and small business
				concerns;
						(3)to provide information to individuals and
				small business concerns concerning State resources for individuals struggling
				with rising energy costs; and
						(4)to otherwise
				address rising heating oil, natural gas, diesel, and other energy costs, as
				determined by the State and approved by the Secretary.
						(c)AllocationThe Secretary shall allocate grants to
				States under this section using a formula established by the Secretary that is
				based on State population and per capita expenditures for energy.
					(d)Federal
				shareThe Federal share of the cost of establishing a response
				plan under this section shall be not more than 50 percent.
					(e)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $1,000,000,000 for each of fiscal years 2009 through
				2013.
					.
		
